MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                       FILED
Memorandum Decision shall not be regarded as                 Feb 17 2017, 8:42 am
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,              CLERK
                                                              Indiana Supreme Court
collateral estoppel, or the law of the case.                     Court of Appeals
                                                                   and Tax Court




ATTORNEYS FOR APPELLANT
Michael G. Ruppert
Lauren E. Harpold
Ruppert & Schaefer, P.C.
Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Krysten A. Overly,                                       February 17, 2017

Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         29A02-1609-DR-2192
        v.                                               Appeal from the Hamilton Superior
                                                         Court

Mark E. Overly,                                          The Honorable William J. Hughes,
                                                         Judge
Appellee-Respondent.
                                                         Cause No. 29D03-1310-DR-9886




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 29A02-1609-DR-2192 | February 17, 2017   Page 1 of 15
                                          Case Summary
[1]   Appellant-Petitioner Krysten Overly (“Mother”) and Appellee-Respondent

      Mark Overly (“Father”) were married and had two children (“the Children”)

      before Mother filed for dissolution of the marriage in 2013. In April of 2014,

      the trial court issued a dissolution decree (“the Decree”) which reflected a

      negotiated settlement between the parties. The Decree provided that the parties

      would share legal custody of the Children, Mother would have sole physical

      custody, and Father would pay $155.00 per week in child support and also be

      responsible for several other financial obligations.


[2]   In July of 2015, Mother filed a motion for a rule to show cause, alleging that

      Father was in arrears in child support and his other obligations. The trial court

      eventually found Father to be in contempt of court. In October of 2015, Father

      petitioned the trial court to modify his parenting time and child support

      obligation, alleging a significant change in circumstances.


[3]   In April of 2016, the trial court held a hearing on outstanding motions and

      issued its order in August of 2016. The trial court found a significant change in

      circumstances—namely, changes in Mother’s and Father’s incomes—and

      ordered that Mother pay Father $118.00 per week in child support, retroactive

      to October of 2015. The trial court also found that Father owed Mother

      approximately $22,000.00 in back child support and other unpaid obligations all

      together, said amount to be reduced to two money judgments. Pursuant to the

      trial court’s order, Father’s child-support arrearage of $5401.00 would be paid


      Court of Appeals of Indiana | Memorandum Decision 29A02-1609-DR-2192 | February 17, 2017   Page 2 of 15
      off with weekly payments of $100.00. Mother contends that the trial court

      abused its discretion in ordering that she pay the child support amount dictated

      by application of the Indiana Child Support Guidelines (“the Guidelines”) and

      also in not ordering a deviation from the Guideline amount. Because we

      conclude that, under the unique circumstances of this case, a modification of

      the trial court’s order is warranted, we affirm in part and remand with

      instructions.



                            Facts and Procedural History
[4]   Mother and Father were married on June 15, 2000. The marriage produced

      two children, M.O. and R.O. (“the Children”). Mother is a self-employed

      financial planner and Father works in sales.


[5]   On October 22, 2013, Mother petitioned for dissolution of the marriage. On

      April 28, 2014, the trial court issued the Decree, which reflected a settlement

      agreement negotiated by the parties. The Decree provided that the parties

      would share legal custody, Mother would have sole physical custody, and

      Father would have parenting time pursuant to the Guidelines or “as the parties

      agree.” Appellant’s App. Vol. II p. 36. Father agreed to pay Mother $155.00

      per week in child support and Mother agreed to provide the Children’s health

      insurance. Father also agreed to be responsible for the following obligations to

      Mother: (1) A monthly payment of $202.45 for his vehicle’s lease (which was

      in Mother’s name), (2) a monthly payment of $300.00 for 105 months for his

      portion of the marital debt, (3) fifty percent of all uninsured and unreimbursed

      Court of Appeals of Indiana | Memorandum Decision 29A02-1609-DR-2192 | February 17, 2017   Page 3 of 15
      medical expenses for the Children, (4) fifty percent of costs related to

      extracurricular activities, (5) fifty percent of Children’s secondary-school-related

      expenses, and (6) fifty percent of work-related child-care expenses.


[6]   On July 27, 2015, Mother filed a motion for rule to show cause, alleging that

      Father was in arrears in his child support payments and had failed to make

      payments for the parties’ marital debt and Children’s expenses as agreed.

      Approximately two months later, Mother filed a second motion for rule to

      show cause, alleging that Father had relocated frequently without notice to her.

      On September 29, 2015, the trial court found Father in contempt and ordered

      him to pay $400.00 to Mother for attorney’s fees. On October 19, 2015, Father

      petitioned for modification of parenting time and child support, alleging

      changed financial circumstances.


[7]   On April 26, 2016, the trial court held a hearing on pending motions. Mother

      testified that Father had accumulated unpaid court-ordered obligations of

      $30,196.10. On August 31, 2016, the trial court issued its order, which

      provides, in part, as follows:

              6. [Mother] is employed as a financial planner and experiences a
                 substantial variance in income from year to year. In the three
                 calendar years prior to dissolution she earned an average net gross
                 income of $142,684.00 per year or $2,744.00 per week. In the two
                 full calendar years and 2016 projected from actual income to the
                 date of hearing, she earned an average of $178,684.00 per year or
                 $3,436.00 per week. [Mother] listed her gross income on her
                 financial declaration at $4,006.00 per week after deduction for self-
                 employment tax. The Court finds the appropriate gross income to
                 use for [Mother] is $3,[43]6.00 per week


      Court of Appeals of Indiana | Memorandum Decision 29A02-1609-DR-2192 | February 17, 2017   Page 4 of 15
        7. [Father] has gross weekly income of $900.00 per week. In addition
            he is provided a vehicle for work usage which the Court finds has a
            reasonable value of $75.00 per week. The Court finds that [Father]
            has gross weekly income of $975.00. The Court also finds that
            [Father] was unemployed for a period of time after the dissolution
            was entered but he is now employed full time.
        8. [Mother] incurs work related child care expenses of $100 per week
            for the minor children. And she incurs a cost of $51.00 per week to
            provide medical insurance for the minor children. See, CSOW
            submitted by [Mother].
        9. The Decree of dissolution herein provides that [Father] will have
            parenting time with the minor children as the parties agree and if
            they fail to agree then Friday to Sunday every other weekend, one
            evening per week not overnight, one half of the summer vacation,
            one half of balanced calendar Fall, Winter and Spring breaks and
            alternating major holidays per the guidelines. The parties have
            added additional overnights by making the midweek visitation an
            overnight and by extending weekend visitation through Sunday
            nights. This results in 5 overnights per 14 day period, of which
            there are 20.3 of those periods in an average age year after
            consideration for summer visitation and extended fall, winter and
            Spring Breaks. This results in an average of 150 overnights per
            year in [Father].
        10. [Father] has requested that the child support be retroactive to the
            date he filed his Petition and the Court finds that this is
            appropriate. Pursuant to the Decree weekly child support was
            payable at the rate of $155.00 per week from [Father] to [Mother].
            In addition, the parties agreed to waive the 6% rule and to each
            share 50% of uninsured medical, dental and optical expenses, and
            further, each agreed to pay 50% of agreed extracurricular expenses,
            educational and work-related child care expenses. The parties
            agreed to split only those extracurricular expenses for which there
            was agreement in writing before the expense was incurred, and
            educational expenses were defined as limited to books, supplies
            and/or other school fees, field trips and other miscellaneous events
            and school lunches. This was supported by a child support
            guideline worksheet attached to the decree. (The Court notes that
            while the parties agreed to pay child care outside of the decree the
            child support worksheet included [$]131 per week in child care
            expenses of which by the nature of the application resulted in

Court of Appeals of Indiana | Memorandum Decision 29A02-1609-DR-2192 | February 17, 2017   Page 5 of 15
            [Mother]’s obligation under the worksheet being increased by
            37.41% of that amount or $50.82 cents per week. In addition, the
            parties’ child support agreement deviated substantially from the
            guidelines regarding medical expenses with the potential result of
            an increase in [Father]’s weekly child support obligation of up to
            $13.50 per week. The parties do not set forth the justification for
            their deviation in their settlement agreement and Magistrate Najjar
            made no finding supporting a deviation from the guidelines in the
            decree he entered herein on April 23, 2014.)
        11. There has been a substantial and continuing change in
            circumstances in the parties’ income so substantial that a
            modification of child support is required. The Court finds that the
            application of the Indiana Child Support Guidelines to the factors
            found above results in a child support obligation of $118.00 per
            week payable from [Mother] to [Father]. This child support
            obligation is made retroactive to October 23, 2015, the first Friday
            after the date [Father] filed his Petition to Modify.
        12. [Mother] testified by way of her Exhibit 1 that between the
            effective date of the child support obligation under the decree and
            the date of the hearing that $15,810 in child support has accrued at
            the rate of $155.00 per week. The Court finds that this results in a
            finding that there had been 102 weekly child support payments due
            between the date child support began and Friday, April 22, 2016.
            The Court notes that the decree provided for an uncertain begin
            date, the first Friday after [Father] moved out of the Marital
            Residence. That date is not reflected in the record herein. Between
            the date child support modification became effective, Friday
            October 23, 2015 and Friday April 22, 2016, 27 weekly payment
            dates elapsed. The Court notes that [Mother] testified that in the
            time frame at issue the May 2014 to April 2016 [Father] paid a
            total of $3,038.00 in child support. The Court finds an arrearage in
            child support exists as follows:

                 Support from Decree to October 16, 2015
                 $155 per week for 75 weeks payable to [Mother] $11,625.00
                 Actual payments paid in the period at issue    -$3,038.00
                 Unpaid support owed by [Father]                $8,587.00

                 Support from October 23, 2015 to April 22, 2016
                 118.00 Per week for 27 weeks payable to [Father] -$3,186.00

Court of Appeals of Indiana | Memorandum Decision 29A02-1609-DR-2192 | February 17, 2017   Page 6 of 15
                 Net Arrearage Due [Mother]                                 $5,401.00

        13. [Father] was ordered to pay [Mother] $202.45 per month for lease
            payment on the vehicle he was driving at the time of dissolution
            until the lease term expired. He did not make any of those
            payments, and he has accrued an arrearage of $3,238.84 which
            should be reduced to judgment. The Court finds that for at least a
            portion of the time [Father] was able to make those payments.
        14. [Father] was ordered to pay to [Mother] the sum of $300 per month
            to satisfy his portion of marital debt for 105 months or until the
            debt was paid in full which ever [sic] was later. On the date of the
            hearing [Father] was in arrears $6,990 in those payments. See
            [Mother]’s Exhibit 1. Said sum should be reduced to judgment and
            the Court finds that for at least a portion of the time [Father] was
            able to make those payments.
        15. [Mother] testified that during the period from the dissolution until
            the hearing [Father] was delinquent in payments he agreed to make
            for [e]xtra-curricular expenses in the sum of $558.00. See
            [Mother]’s Exhibit 1. Said sum should be reduced to judgment and
            the Court finds that for at least a portion of the time [Father] was
            able to make those payments.
        16. [Mother] testified that [Father] was in arrears the sum of $279.00 in
            school [b]ooks and $185.00 in school lunches. School fees, books
            and lunches are included in controlled expenses, and are therefore
            part of the child support ordered paid beginning October 23, 2015.
            [Mother] has failed to provide the Court with sufficient evidence to
            adjust the sums in consideration for the period after the change in
            child support. The Court finds that of the time passing from the
            Decree to the date of hearing approximately 25% was after the date
            of the change in support and reduces these sums to $209.00 and
            $139.00. Said sum should be reduced to judgment and the Court
            finds that for at least a portion of the time [Father] was able to
            make those payments.
        17. [Mother] testified that she expended $4,143.00 for work related
            child care during summer period and school breaks. These
            expenses were incurred for period prior to the change in child
            support and [Father] was responsible for 1/2 of these expenses
            pursuant to the parties’ agreed decree approved by the Court. Said
            sum should be reduced to judgment and the Court finds that for at


Court of Appeals of Indiana | Memorandum Decision 29A02-1609-DR-2192 | February 17, 2017   Page 7 of 15
               least a portion of the time [Father] was able to make those
               payments[.]
           18. [Mother] testified that she incurred $6,222.00 in AYS[1] expenses
               from April 2014 to the date of the hearing. Of this sum $1,429.00
               was incurred after the modification is support and said expense is
               now included in the child support calculation. The court finds that
               prior to modification [Mother] incurred $4,793.00 of which
               [Father] was obligated to pay $2,396.50. Said sum should be
               reduced to judgment and the Court finds that for at least a portion
               of the time [Father] was able to make those payments.
           19. Lastly there is the issue of medical expenses. The court finds that
               as part of the modification of child support effective January 1,
               2016, the parties shall apportion uninsured medical, dental and
               optical expense pursuant to the 6% rule. In the calendar year 2016
               [Mother] has incurred $274 in uninsured medical expenses for the
               minor children which was included in her claim that she had
               incurred uninsured medical expenses from April 2014 to April
               2016. After that reduction [Mother]’s claim is for 50% of $1,886.00
               or $943.00. Said Sum should be reduced to judgment and the
               Court finds that for at least a portion of the time [Father] was able
               to make those payments.
           20. In summary, the Court finds that [Father] is in contempt of Court
               for failure to make any payments toward the Nissan Payments,
               Monthly debt payments, Work Related Child Care for AYS, Work
               Related Child Care for Breaks and summer, Medical Expenses,
               School Books, School Lunches and less than the required payments
               for child support and extracurricular expenses. The Court finds
               that while [Father] was unemployed for a period of time, he did
               have the ability to pay the sums due during times of employment
               and could have made at least some effort at partial payment at all
               times. The Court finds that [Mother]’s requests should be granted
               and judgment should be entered.
           21. The Court finds that two judgments should be entered against
               [Father] and in favor of [Mother]. First a judgment in the sum of
               $5,401.00 for child support arrearage with interest thereon at the




1
     At least one of the Children was receiving before- and after-school care from AYS, Inc. See Petitioner’s Ex.
1.

Court of Appeals of Indiana | Memorandum Decision 29A02-1609-DR-2192 | February 17, 2017            Page 8 of 15
            rate applicable to child support arrearages. Second a judg[]ment
            for $16,546.09 for past due sums [Mother] was ordered to pay
            under the decree for Nissan payments, monthly debt payments,
            work related child care for AYS, work related child care for breaks
            and summer, medical expenses, school books, school lunches and
            extracurricular expenses. As noted above these sums are valid for
            the period [through] the date of the hearing herein, April 26, 2016
            and have been adjusted to reflect the modification of child support
            ordered herein retroactive to the first Friday following the date
            [Father]’s petition to modify was filed.
        22. [Mother] has requested her fees herein in the sum of $5,000.00. No
            supporting documentation was offered to substantiate the request
            other than the statement that she had incurred more than $5,000 in
            fees enforcing the decree. Without more, it is difficult for the
            Court to assess the reasonableness of such fees; The Court finds
            that a fee of $2,500 would be reasonable to enforce the right to
            payment and the entry of a judgment for past due sums. There
            were other matters litigated which required legal assistance herein,
            and the court is not finding that [Father] should be ordered to pay
            for [Mother]’s fees as to those matters nor is the court making any
            finding regarding the overall reasonableness of the fees charged to
            [Mother] by her attorney. The Court finds [Father] should be
            ordered to pay the sum of $2,500.00 to [Mother] within 120 days in
            payment of a portion of the fees she incurred herein.

        IT IS THEREFORE ORDERED ADJUDGED AND DECREED as
            follows:

        1. Parenting time is modified to provide that which the parties have
           been doing. [Father] shall be entitled to exercise parenting time as
           the parties agree but not less than every other weekend from Friday
           at 6 until Monday morning unless specifically agreed by the parties
           in writing, every Wednesday night from after school until
           Thursday morning, one half of extended spring, fall and winter
           [b]reaks due to the children’s balanced school calendar, and one
           half of the summer break from school.
        2. Child support is modified to provide that effective October 23,
           2015 and thereafter, pending further order of the Court, [Mother]
           shall pay child support to [Father] in the sum of $118.00 per week.
           In addition, the parties shall divide extracurricular expenses as

Court of Appeals of Indiana | Memorandum Decision 29A02-1609-DR-2192 | February 17, 2017   Page 9 of 15
           those are defined in the Decree of Dissolution, for agreed activities
           only, with [Mother] paying 78% and [Father] paying 22%.
           [Mother] as the primary custodial parent shall pay controlled
           expenses and controlled expenses include public school fees, books,
           supplies and school lunches. [Mother] shall continue to provide
           medical insurance for the minor children. [Mother] shall pay the
           first $1,660.00 per year in uninsured medical, dental, optical,
           orthodontia and prescription expenses. Sums in excess of said
           amount shall be paid 22% by [Father] and 78% by [Mother]. The
           allocation of medical expenses set forth above shall apply to all
           medical expenses incurred on or after January 1, 2016 until further
           order. The provisions of the decree shall apply to all medical
           expense incurred between the date of the decree and December 31,
           2015. Child care expenses have been included in the child support
           calculation and shall [no] longer be paid separately beginning
           October 23, 2015.
        3. Judgment is ordered against [Father] and in favor of [Mother] in
           the sum of $5,401.00 with interest thereon [at] the rate applicable
           to child support arrearage judgments from the date of this decree
           until paid in full. [Father] shall be entitled to claim a credit against
           this judgment in an amount equal to the difference between the
           Court’s order of support herein against [Mother] and the sum
           actually paid between Friday, April 29, 2016 and the date this
           order was entered. The balance of this judgment shall be paid at
           the rate of $100 per week beginning Friday September 9, 2016 and
           continuing until this sum has been paid in full.
        4. Judgment is ordered entered against [Father] and in favor of
           [Mother] in the sum of $16,546.09 for sums due from [Father] to
           [Mother] under the decree for Nissan payments, monthly debt
           payments, work related child care for AYS, work related child care
           for breaks and summer, medical expenses, school books, school,
           lunches and extracurricular expenses through April 26, 2016. Said
           judgment shall bear interest from April 26, 2016 until paid in full at
           the rate applicable to judgments in the State of Indiana.
        5. [Father] shall pay to [Mother] the sum of $2,500 as reimbursement
           for fees incurred herein in prosecuting her action for contempt.
           Said sum it to be paid within 120 days of the date of this order.
        ORDERED THIS 31ST DAY OF AUGUST, 2016.

Trial Court Order pp. 2-11.
Court of Appeals of Indiana | Memorandum Decision 29A02-1609-DR-2192 | February 17, 2017   Page 10 of 15
[8]    Mother contends that (1) the trial court erred in ordering her to pay child

       support to Father and (2) even if application of the Guidelines indicated that

       Mother should pay child support to Father, circumstances warrant a deviation.



                                  Discussion and Decision
[9]    At the outset, we note that Father has not filed an Appellee’s Brief. In such

       cases, we do not need to develop an argument for Father, and we apply a less

       stringent standard of review. Fowler v. Perry, 830 N.E.2d 97, 102 (Ind. Ct. App.

       2005). We may reverse the trial court if Mother is able to establish prima facie

       error, which is error at first sight, on first appearance, or on the face of it. Id.


                                              Child Support
[10]           A trial court’s calculation of child support is presumptively valid.
               Bogner v. Bogner, 29 N.E.3d 733, 738 (Ind.2015). We review
               decisions regarding child support for an abuse of discretion.
               [Lovold v. Ellis, 988 N.E.2d 1144, 1149-50 (Ind. Ct. App. 2013)].
               An abuse of discretion occurs when a trial court’s decision is
               against the logic and effect of the facts and circumstances before
               the court or if the court has misinterpreted the law. Id. at 1150.
               When reviewing a decision for an abuse of discretion, we
               consider only the evidence and reasonable inferences favorable to
               the judgment. Id.
       Mitten v. Mitten, 44 N.E.3d 695, 699 (Ind. Ct. App. 2015).


                             A. Base Child Support Calculation
[11]   Mother argues that the trial court abused its discretion in ordering her to pay

       “negative support,” or support paid from the custodial parent to the non-


       Court of Appeals of Indiana | Memorandum Decision 29A02-1609-DR-2192 | February 17, 2017   Page 11 of 15
       custodial parent. To support this argument, Mother relies in part on Grant v.

       Hager, 868 N.E.2d 801, 802 (Ind. 2007), in which the Indiana Supreme Court

       held that “there is a rebuttable presumption that a custodial parent is not

       required to make child support payments … but that a trial court has authority

       to deviate from that presumption in accordance with the Indiana Child Support

       Rules and Guidelines.” Id. at 802.


[12]   We agree, however, with this court’s conclusion in R.B. v. K.S., 25 N.E.3d 232

       (Ind. Ct. App. 2015), that Grant’s holding has been superseded by rule.2 As

       noted in R.B., the Indiana Supreme Court adopted amended Guidelines in

       2010, including the following addition to Guideline 1: “Absent grounds for

       deviation, the custodial parent should be required to make monetary payments

       of child support, if application of the parenting time credit would so require.”

       Moreover, Guideline 3(F)(1) was amended with the following sentence:


                When there is near equal parenting time, and the custodial parent
                has significantly higher income than the noncustodial parent,
                application of the parenting time credit should result in an order
                for the child support to be paid from a custodial parent to a
                noncustodial parent, absent grounds for a deviation.




       2
         We are not convinced by Mother’s argument that Grant remains good law after the 2010 amendments to
       the Guidelines. Although the parenting time happened to be unequal in Grant, that fact was not mentioned
       in the Court’s analysis and was not a part of the holding, which was based solely on the fact that the custodial
       parent was ordered to pay child support to the non-custodial parent. Grant, 868 N.E.2d at 803-04. Because
       Grant’s holding applied to all cases where the non-custodial parent sought child support from the custodial
       parent—not just those cases where parenting time was also unequal—the 2010 amendments superseded it
       entirely.

       Court of Appeals of Indiana | Memorandum Decision 29A02-1609-DR-2192 | February 17, 2017          Page 12 of 15
[13]   In addition to arguing that Grant is still good law, Mother argues that the two

       above amendments read together create a rebuttable presumption in favor of an

       order of negative child support only in cases where parenting time is near-equal.

       We cannot agree with this interpretation. Guideline 1 clearly states that the

       custodial parent should be made to pay child support if the Guidelines so

       dictate, without regard to how parenting time is shared. The relevant language

       in the amended Guideline 3(F)(1) does nothing more than apply the general

       rule to one particular set of circumstances, i.e., where parenting time is near-

       equal and the custodial parent has a significantly higher income. The language

       of Guideline 3(F)(1) does nothing to limit the general language of Guideline 1,

       which, as mentioned, applies to all cases where the Guidelines dictate that a

       custodial parent should pay child support to a non-custodial parent. Although

       we are inclined to agree with Mother’s assessment that she and Father do not

       equally share parenting time,3 this does not create a rebuttable presumption in

       her favor. So, we are left with the question of whether straightforward

       application of the Guidelines produces the child-support figure ordered by the

       trial court, and Mother does not dispute that it does.


                          B. Deviation From Guideline Amount
[14]   That said, Mother also argues that, even if application of the Guidelines

       supports the trial court’s order, ordering the Guideline amount is unreasonable,




       3
        The commentary to Guideline 6 includes the following: “Parenting time is considered equally shared
       when it is 181 to 183 overnights per year.”

       Court of Appeals of Indiana | Memorandum Decision 29A02-1609-DR-2192 | February 17, 2017   Page 13 of 15
       unjust, and inappropriate. In light of the unique circumstances of this case, we

       conclude that a modification of the trial court’s order is warranted. Mother

       notes that the trial court found that Father owes her almost $22,000.00 in

       various obligations, including $5401.00 in back child support accumulated since

       the dissolution in April of 2014. The trial court also found that Father had been

       able to make some of the court-ordered payments that he missed, but had not.

       Finally, the trial court’s finding in the appealed order that Father was in

       contempt of court is the second time he has been found in contempt, the first

       time occurring in September of 2015.


[15]   While we affirm the trial court’s conclusion that Mother is obligated to pay

       $118 per week in child support, we remand with instructions to order Mother to

       apply those payments directly to Father’s debt, until satisfied in full, instead of

       paying the money to him. At the same time, we instruct the trial court to

       eliminate Father’s obligation to pay $100 per week against his child-support

       arrearage.4 Given Father’s consistent history of failure (or refusal) to satisfy his

       court-ordered obligations to the Children and Mother, we have our doubts that

       he will begin to do so now, and our disposition essentially takes the option of

       non-compliance out of his hands. With neither party required to make direct

       payments (at least not until Father’s debt is satisfied), Mother will not be forced

       to go to court again on the basis that Father is not making his.




       4
           This represents a net loss to Father of $18.00 per week as compared to the trial court’s disposition.


       Court of Appeals of Indiana | Memorandum Decision 29A02-1609-DR-2192 | February 17, 2017            Page 14 of 15
                                               Conclusion
[16]   We affirm the trial court’s conclusion that Mother is obligated to pay $118.00

       per week in child support. However, in light of the circumstances of this case,

       we remand with the following instructions: modify the order to (1) apply

       Mother’s $118.00 per week child-support obligation to Father’s entire

       $21,947.09 debt to Mother until it is satisfied, at which point the child support

       payment will be paid to Father; (2) require Mother to monitor the satisfaction of

       Father’s debt, including the calculation of interest, and provide annual reports

       to the trial court; and (3) eliminate Father’s $100.00 per week payment to

       Mother. We affirm the trial court’s disposition in all other respects.


[17]   We affirm the judgment of the trial court in part and remand with instructions.


       Vaidik, C.J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 29A02-1609-DR-2192 | February 17, 2017   Page 15 of 15